Exhibit 10.13

FOREST CITY REALTY TRUST, INC.
RESTRICTED SHARES AGREEMENT


THIS RESTRICTED SHARES AGREEMENT (this “Agreement”) effective as of
_____________ is made by and between Forest City Realty Trust, Inc. (the
“Company”), and _________, the Grantee (the “Grantee”). All capitalized terms
have the meanings set forth in the Forest City Realty Trust, Inc. 1994 Stock
Plan (the “Plan”) unless otherwise specifically provided.
WHEREAS, the Board of Directors is of the opinion that the interests of the
Company and its shareholders will be advanced by affording present and future
executives and key employees an opportunity to secure stock ownership in the
Company; and
WHEREAS, the execution of a restricted shares agreement substantially in the
form hereof has been authorized by a resolution of the Committee duly adopted on
___________________.
NOW, THEREFORE, pursuant to the Plan, and subject to the terms and conditions
thereof and the terms and conditions hereinafter set forth, the Company hereby
confirms to the Grantee, effective as of ___________(the “Date of Grant”), the
number of Restricted Shares that are shown on the signature page of this
Agreement as the Original Award.
1.    Definitions. All capitalized terms have the meanings set forth in the Plan
unless otherwise specifically provided. As used in this Agreement, the following
terms have the following meanings:
“Cause” means gross neglect of duty, dishonesty, conviction of a felony,
disloyalty, intoxication, drug addiction, or other similar misconduct adverse to
the best interests of the Company.
“Disability” means disability as defined in the Long Term Disability Plan of the
Company (or a Subsidiary, as applicable), as amended from time to time.
“Original Award” means the number of Shares indicated as the Original Award on
the signature page of this Agreement.
2.    Issuance of Restricted Shares. The Shares will be treated as issued on the
Date of Grant as fully paid and nonassessable Shares, which will be
uncertificated, recorded in book-entry form by the Company or its transfer
agent, and will bear a legend referring to the restrictions set forth in this
Agreement.
3.    Restriction on Transfer. The Shares may not be transferred, sold, pledged,
exchanged, assigned or otherwise encumbered or disposed of by the Grantee,
except to the Company, until they have become nonforfeitable in accordance with
Section 4 of this Agreement. Any purported transfer, encumbrance or other
disposition of the Shares that is in violation of this Section 3 will be null
and void, and the other party to any such purported transaction will not obtain
any rights to or interest in the Shares.




--------------------------------------------------------------------------------



4.    Vesting.
(a)    The Shares will become nonforfeitable upon the occurrence of the
following:
Amount Nonforfeitable
Date Nonforfeitable


____ of the Original Award
________ anniversary of the Date of Grant.


____ of the Original Award
_________ anniversary of the Date of Grant.


____ of the Original Award
_________ anniversary of the Date of Grant.



(b)    Notwithstanding the provisions of Section 4(a) or Section 5, all of the
Shares will immediately become nonforfeitable if the Grantee:
(i)
ceases to be employed by the Company or a Subsidiary due to the Grantee’s death
or Disability,

(ii)
ceases to be employed by the Company or a Subsidiary due to the Grantee’s
Retirement, with the consent of the Committee, or

(iii)
ceases to be employed by the Company or a Subsidiary as the result of a
termination by the employer without Cause.

5.    Termination of Rights and Forfeiture of Shares. Except for Shares that
have become nonforfeitable, all of the Shares will be forfeited if the Grantee
ceases to be employed by the Company or a Subsidiary at any time prior to the
___________anniversary of the Date of Grant.
6.    Dividend, Voting and Other Rights. Except as otherwise provided in this
Agreement, the Grantee will have all of the rights of a shareholder with respect
to the Shares, including the right to vote the Shares and receive any dividends
that may be paid thereon; provided, however, that any additional Shares or other
securities that the Grantee may become entitled to receive pursuant to a stock
dividend, stock split, combination of shares, recapitalization, merger,
consolidation, separation or reorganization or any other change in the capital
structure of the Company will be subject to the same restrictions as the Shares.
7.    Agreement Subject to Plan. This Agreement is subject to the provisions of
the Plan and shall be interpreted in accordance therewith. The Grantee hereby
acknowledges receipt of a copy of the Plan.
8.    Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal, state and other applicable securities laws with
respect to the Restricted Shares; provided, however, notwithstanding any other
provision of this Agreement, the Company will not be obligated to issue any
securities pursuant to this Agreement if the issuance thereof would result in a
violation of any such law.

-2-

--------------------------------------------------------------------------------



9.    Withholding Taxes. To the extent the Company or a Subsidiary is required
to withhold any taxes in connection with the vesting of Shares under this
Agreement, then the Grantee shall surrender to the Company a number of the
Shares granted hereunder with a value equal to the required withholding (based
on the fair market value of the Shares on the date of surrender); provided that
in no event shall the value of the Shares surrendered exceed the minimum amount
of taxes required to be withheld or such other amount that will not result in a
negative accounting impact. If the Company or any Subsidiary is required to
withhold any taxes other than in connection with the vesting of Shares under
this Agreement (including such taxes as may be required to be withheld in
connection with the payment of dividends), then the Company or Subsidiary (as
applicable) shall have the right in its sole discretion to (a) withhold such
required tax withholding from dividends paid under this Agreement, (b) require
the Grantee to pay or provide for payment of the required tax withholding, or
(c) deduct the required tax withholding from any amount of salary, bonus,
incentive compensation or other amounts otherwise payable in cash to the Grantee
(other than deferred compensation subject to Section 409A of the Code).
10.    Employment Rights. Nothing contained in the Plan or this Agreement shall
confer upon the Grantee any right to be continued in the employment of the
Company or any Subsidiary, or interfere in any way with the right of the
Company, or such Subsidiary, to terminate his or her employment at any time.
11.    Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement will not be taken into account in determining any benefits
to which the Grantee may be entitled under any profit-sharing, retirement or
other benefit or compensation plan maintained by the Company or a Subsidiary and
will not affect the amount of any insurance coverage available to any
beneficiary under any insurance plan covering employees of the Company or a
Subsidiary.
12.    Severability. In the event that one or more of the provisions of this
Agreement are invalidated for any reason by a court of competent jurisdiction,
any provision so invalidated will be deemed to be separable from the other
provisions hereof, and the remaining provisions hereof will continue to be valid
and fully enforceable.
13.    Governing Law. This Agreement is made under, and will be construed in
accordance with, the internal substantive laws of the State of Maryland without
regard to conflict of law principles of such state.
14.    Restrictive Legends. The Grantee acknowledges that the Shares are subject
to the terms of this Agreement and to transfer restrictions imposed by the
securities laws, and that each book entry in respect of the Shares will bear a
restrictive legend substantially as follows:
The Shares represented by this entry were issued pursuant to a Restricted Shares
Agreement effective as of ________ between Forest City Realty Trust, Inc. and
the holder named herein, and are subject to the terms and conditions, including
restrictions on transfer, of that Agreement. Any purported transfer, encumbrance
or other disposition in violation of that Agreement will be null and void.

-3-

--------------------------------------------------------------------------------



15.    Entire Agreement. Subject to Section 7, this Agreement represents the
entire agreement between the Company and the Grantee with respect to these
Restricted Shares and supersedes all prior agreements whether in writing or
otherwise.
The undersigned Grantee hereby accepts the award of Restricted Shares granted
pursuant to this Agreement, subject to the terms and conditions of the Plan and
the terms and conditions set forth herein.
                        
___________________________________________
[Name]
 
 
Date:_______________________________
 








-4-

--------------------------------------------------------------------------------





Executed in the name and on behalf of the Company at Cleveland, Ohio as of the
___ day of ____________, _________.


FOREST CITY REALTY TRUST, INC.




By:                        
Name: David J. LaRue
Title:     President and Chief Executive Officer




Date of Grant:                        


Original Award: Restricted Shares










1009917.3

-5-